DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “RF Channel Modelling and Multi-Hop Routing for Wireless Sensor Networks Located on Oil Rigs”, Soleimani et al. (referred hereafter Soleimani et al.).
Referring to claim 1, Soleimani et al. disclose a monitoring system for network-sensitive data collection in an industrial drilling environment (Abstract), the system comprising:
a data storage circuit (e.g., Waspmote – Figure 2) structured to store at least one data collector route (e.g., via dynamic multi-hop routing (DMHR) protocol – Abstract; Figure 10) and at least one sensor specification (e.g., “Monitoring data are collected during both drilling and extraction. During the drilling phase, monitoring data are collected from the wellbore, as well as from the machinery on the rig, to continually assess their structural and mechanical state. For data collection purposes, sensor nodes (SNs) – either wired or wireless – are placed at different positions on the drilling equipment and within the wellbore and reservoir.” – pages 173-174, Introduction section; pages 175-177, Field Measurement section), wherein each e.g., wireless channels – page 174, Theoretical Background: 1st para.; Figure 1), and wherein the at least one data collector route comprises a corresponding sensor collection routine (Table 2; page 176, 2nd col., lines 1-3);
a data collector communicatively coupled to the plurality of input channels and providing a plurality of detection values from the plurality of input channels in response to the corresponding sensor collection routine (e.g., via dynamic multi-hop routing (DMHR) protocol – Abstract; Figure 10) and the at least one sensor specification (e.g., “Monitoring data are collected during both drilling and extraction. During the drilling phase, monitoring data are collected from the wellbore, as well as from the machinery on the rig, to continually assess their structural and mechanical state. For data collection purposes, sensor nodes (SNs) – either wired or wireless – are placed at different positions on the drilling equipment and within the wellbore and reservoir.  On average, a drilling rig moves from one place to another every month.  This movement poses challenges to the maintenance of wiring needed for wire sensor networks.  As a result, wireless data gathering from locations throughout the rig is a very attractive option.  In this approach, the SNs are then collected together and operate as a WSN.” – pages 173-174, Introduction section; pages 175-177, Field Measurement section; Table 2; Figures 3 & 4);
a network coding circuit structured to provide a plurality of network coding values (e.g., packet generated by each node - Table 1/e.g., data rate, packet/s for pressure sensor/depth sensor/electric torque sensor/hook load sensor/flow paddle sensor/proximity sensor,… at locations of Nodes – Table 2; pages 175-177, Field Measurement section);
a sensor data storage implementation circuit structured to store at least a first portion of the plurality of detection values according to a first network coding value of the plurality of network coding values (e.g., Table 2 showing: Node 1, 2, …, 9 at different locations with different descriptions for each node and data rate (packets/s) for each node for pressure sensor/depth sensor/electric torque sensor/hook load sensor/flow paddle sensor/proximity sensor,… - pages 175-177, Field Measurement section); and
wherein the network coding circuit is further structured to:
determine a performance indicator related to the first network coding value (e.g., “Each rig has two universal junction boxes (UJBs).  These are the main hubs where the data transmitted by the various sensors on the rig is collected.  These data could be pressure, temperature, gas density etc.”- page 176, 1st col., last line to 2nd col., line 3; pages 177-179, Performance of WSNs in a Rig Environment section; Figures 9-11);
e.g., “In our test case, sensors 1-4 send data directly to the UJB, which is also called the Sink (Fig. 9b).  Nodes 5, 8, and 9 act such as a cluster to forward data transmitted by nodes 6 and 7.  Nodes 6 and 7 select the node used to relay their data.  That is, nodes 6 and 7 send each data packet to exactly one node inside the cluster.  DMHR dynamically selects a node from the cluster based on link quality, and the energy reserves of the nodes inside the cluster.” – page 179, 1st col., 1st para.; Figure 11), 
wherein the sensor data storage implementation circuit is further structured to store at least a second portion of the plurality of detection values according to the second network coding value (e.g., “In our test case, sensors 1-4 send data directly to the UJB, which is also called the Sink (Fig. 9b).  Nodes 5, 8, and 9 act such as a cluster to forward data transmitted by nodes 6 and 7.  Nodes 6 and 7 select the node used to relay their data.  That is, nodes 6 and 7 send each data packet to exactly one node inside the cluster.  DMHR dynamically selects a node from the cluster based on link quality, and the energy reserves of the nodes inside the cluster.” – page 179, 1st col., 1st para.; pages 177-179, Performance of WSNs in a Rig Environment section; Figures 9-11). 
As to claim 2, Soleimani et al. disclose a monitoring system for network-sensitive data collection in an industrial drilling environment (Abstract), wherein the performance indicator comprises at least one performance indicator selected from a list consisting of: a network feedback value, a network condition value (Figures 5-8), a network topology value (Figures 9-11), an intermittently available network device value (Figure 10), and a network cost description value (e.g., “In our test case, sensors 1-4 send data directly to the UJB, which is also called the Sink (Fig. 9b).  Nodes 5, 8, and 9 act such as a cluster to forward data transmitted by nodes 6 and 7.  Nodes 6 and 7 select the node used to relay their data.  That is, nodes 6 and 7 send each data packet to exactly one node inside the cluster.  DMHR dynamically selects a node from the cluster based on link quality, and the energy reserves of the nodes inside the cluster.” – pages 177-179, Performance of WSNs in a Rig Environment section). 
Referring to claim 3, Soleimani et al. disclose a monitoring system for network-sensitive data collection in an industrial drilling environment (Abstract), wherein the plurality of network coding values each comprise at least one network definition value selected from a list consisting of: a packet sizing value, a packet distribution value, a combination of the plurality of detection values within packets (Table 2), an encoding algorithm for packets, and a decoding algorithm for packets (Table 1) (e.g., “In our test case, sensors 1-4 send data directly to the UJB, which is also called the Sink (Fig. 9b).  Nodes 5, 8, and 9 act such as a cluster to forward data transmitted by nodes 6 and 7.  Nodes 6 and 7 select the node used to relay their data.  That is, nodes 6 and 7 send each data packet to exactly one node inside the cluster.  DMHR dynamically selects a node from the cluster based on link quality, and the energy reserves of the nodes inside the cluster.” – page 179, 1st col., 1st para.; pages 175-177, Field Measurement section; pages 177-179, Performance of WSNs in a Rig Environment section). 
As to claim 4, Soleimani et al. disclose a monitoring system for network-sensitive data collection in an industrial drilling environment (Abstract), further comprising an analysis circuit structured to adjust at least one of the at least one data collector route or the at least one sensor specification, in response to the performance indicator (e.g., “In our test case, sensors 1-4 send data directly to the UJB, which is also called the Sink (Fig. 9b).  Nodes 5, 8, and 9 act such as a cluster to forward data transmitted by nodes 6 and 7.  Nodes 6 and 7 select the node used to relay their data.  That is, nodes 6 and 7 send each data packet to exactly one node inside the cluster.  DMHR dynamically selects a node from the cluster based on link quality, and the energy reserves of the nodes inside the cluster.” – page 179, 1st col., 1st – 4th para.). 
Referring to claim 5, Soleimani et al. disclose a monitoring system for network-sensitive data collection in an industrial drilling environment (Abstract), wherein adjusting the data collector route comprises modifying at least one of: activating a sensor, deactivating a sensor, modifying a sensor's sensitivity, modifying a sensor's capabilities (page 177, Wireless Channel Model section), switching between sensors with different capabilities, or switching between sensors with different locations (e.g., “In our test case, sensors 1-4 send data directly to the UJB, which is also called the Sink (Fig. 9b).  Nodes 5, 8, and 9 act such as a cluster to forward data transmitted by nodes 6 and 7.  Nodes 6 and 7 select the node used to relay their data.  That is, nodes 6 and 7 send each data packet to exactly one node inside the cluster.  DMHR dynamically selects a node from the cluster based on link quality, and the energy reserves of the nodes inside the cluster.” – page 179, 1st col., 1st – 4th para.). 
As to claim 6, Soleimani et al. disclose a monitoring system for network-sensitive data collection in an industrial drilling environment (Abstract), wherein the analysis circuit is distributed between the data collector and a remote infrastructure (pages 177-179, Performance of WSNs in a Rig Environment section; Figures 9-11).
Referring to claim 7, Soleimani et al. disclose a monitoring system for network-sensitive data collection in an industrial drilling environment (Abstract), wherein the data storage circuit is further structured to modify a storage of at least a portion of the plurality of detection values, wherein the modifying the storage comprises modifying at least one of: a data storage device, a pages 174-175, Theoretical Background section; pages 177-179, Performance of WSNs in a Rig Environment section; Figure 10). 
As to claim 8, Soleimani et al. disclose a computer-implemented method for network-sensitive data collection in an industrial drilling environment (Abstract), the method comprising:
storing (e.g., via Waspmote – Figure 2) at least one data collector route (e.g., via dynamic multi-hop routing (DMHR) protocol – Abstract; Figure 10) and at least one sensor specification (e.g., “Monitoring data are collected during both drilling and extraction. During the drilling phase, monitoring data are collected from the wellbore, as well as from the machinery on the rig, to continually assess their structural and mechanical state. For data collection purposes, sensor nodes (SNs) – either wired or wireless – are placed at different positions on the drilling equipment and within the wellbore and reservoir.” – pages 173-174, Introduction section; pages 175-177, Field Measurement section), wherein each sensor specification corresponds to at least one of a plurality of input channels (e.g., wireless channels – page 174, Theoretical Background: 1st para.; Figure 1), and wherein the at least one data collector route comprises a corresponding sensor collection routine (Table 2; page 176, 2nd col., lines 1-3);
providing, using a data collector communicatively coupled to the plurality of input channels, a plurality of detection values from the plurality of input channels in response to the corresponding sensor collection routine (e.g., via dynamic multi-hop routing (DMHR) protocol – Abstract; Figure 10) and the at least one sensor specification (e.g., “Monitoring data are collected during both drilling and extraction. During the drilling phase, monitoring data are collected from the wellbore, as well as from the machinery on the rig, to continually assess their structural and mechanical state. For data collection purposes, sensor nodes (SNs) – either wired or wireless – are placed at different positions on the drilling equipment and within the wellbore and reservoir.  On average, a drilling rig moves from one place to another every month.  This movement poses challenges to the maintenance of wiring needed for wire sensor networks.  As a result, wireless data gathering from locations throughout the rig is a very attractive option.  In this approach, the SNs are then collected together and operate as a WSN.” – pages 173-174, Introduction section; pages 175-177, Field Measurement section; Table 2; Figures 3 & 4);
providing a plurality of network coding values (e.g., packet generated by each node - Table 1/e.g., data rate, packet/s for pressure sensor/depth sensor/electric torque sensor/hook load sensor/flow paddle sensor/proximity sensor,… at locations of Nodes – Table 2; pages 175-177, Field Measurement section);
e.g., Table 2 showing: Node 1, 2, …, 9 at different locations with different descriptions for each node and data rate (packets/s) for each node for pressure sensor/depth sensor/electric torque sensor/hook load sensor/flow paddle sensor/proximity sensor,… - pages 175-177, Field Measurement section); and
determine a performance indicator related to the first network coding value (e.g., “Each rig has two universal junction boxes (UJBs).  These are the main hubs where the data transmitted by the various sensors on the rig is collected.  These data could be pressure, temperature, gas density etc.”- page 176, 1st col., last line to 2nd col., line 3; pages 177-179, Performance of WSNs in a Rig Environment section; Figures 9-11);
providing a second network coding value of the plurality of network coding values based on the performance indicator (e.g., “In our test case, sensors 1-4 send data directly to the UJB, which is also called the Sink (Fig. 9b).  Nodes 5, 8, and 9 act such as a cluster to forward data transmitted by nodes 6 and 7.  Nodes 6 and 7 select the node used to relay their data.  That is, nodes 6 and 7 send each data packet to exactly one node inside the cluster.  DMHR dynamically selects a node from the cluster based on link quality, and the energy reserves of the nodes inside the cluster.” – page 179, 1st col., 1st para.; Figure 11), and
storing at least a second portion of the plurality of detection values according to the second network coding value (e.g., “In our test case, sensors 1-4 send data directly to the UJB, which is also called the Sink (Fig. 9b).  Nodes 5, 8, and 9 act such as a cluster to forward data transmitted by nodes 6 and 7.  Nodes 6 and 7 select the node used to relay their data.  That is, nodes 6 and 7 send each data packet to exactly one node inside the cluster.  DMHR dynamically selects a node from the cluster based on link quality, and the energy reserves of the nodes inside the cluster.” – page 179, 1st col., 1st para.; pages 177-179, Performance of WSNs in a Rig Environment section; Figures 9-11). 
Referring to claim 9, Soleimani et al. disclose a computer-implemented method for network-sensitive data collection in an industrial drilling environment (Abstract), wherein at least one of the plurality of detection values comprises a continuously monitored detection value (e.g., “Monitoring data are collected during both drilling and extraction. During the drilling phase, monitoring data are collected from the wellbore, as well as from the machinery on the rig, to continually assess their structural and mechanical state. For data collection purposes, sensor nodes (SNs) – either wired or wireless – are placed at different positions on the drilling equipment and within the wellbore and reservoir.” – pages 173-174, Introduction section; pages 175-177, Field Measurement section; Table 2). 
Abstract), wherein the performance indicator comprises an ability to provide the continuously monitored detection value (pages 177-179, Performance of WSNs in a Rig Environment section; Figures 9-11). 
Referring to claim 11, Soleimani et al. disclose a computer-implemented method for network-sensitive data collection in an industrial drilling environment (Abstract), wherein the performance indicator further comprises at least one performance indicator selected from a list consisting of: a network feedback value, a network condition value (Figures 5-8), a network topology value (Figures 9-11), an intermittently available network device value (Figure 10), and a network cost description value (e.g., “In our test case, sensors 1-4 send data directly to the UJB, which is also called the Sink (Fig. 9b).  Nodes 5, 8, and 9 act such as a cluster to forward data transmitted by nodes 6 and 7.  Nodes 6 and 7 select the node used to relay their data.  That is, nodes 6 and 7 send each data packet to exactly one node inside the cluster.  DMHR dynamically selects a node from the cluster based on link quality, and the energy reserves of the nodes inside the cluster.” – pages 177-179, Performance of WSNs in a Rig Environment section). 
As to claim 12, Soleimani et al. disclose a computer-implemented method for network-sensitive data collection in an industrial drilling environment (Abstract), further comprising adjusting at least one of the at least one data collector route or the at least one sensor specification, in response to the performance indicator (e.g., “In our test case, sensors 1-4 send data directly to the UJB, which is also called the Sink (Fig. 9b).  Nodes 5, 8, and 9 act such as a cluster to forward data transmitted by nodes 6 and 7.  Nodes 6 and 7 select the node used to relay their data.  That is, nodes 6 and 7 send each data packet to exactly one node inside the cluster.  DMHR dynamically selects a node from the cluster based on link quality, and the energy reserves of the nodes inside the cluster.” – page 179, 1st col., 1st – 4th para.). 
Referring to claim 13, Soleimani et al. disclose a computer-implemented method for network-sensitive data collection in an industrial drilling environment (Abstract), wherein adjusting the at least one data collector route comprises modifying at least one of: activating a sensor, deactivating a sensor, modifying a sensor's sensitivity, modifying a sensor's capabilities (page 177, Wireless Channel Model section), switching between sensors with different capabilities, and switching between sensors with different locations (e.g., “In our test case, sensors 1-4 send data directly to the UJB, which is also called the Sink (Fig. 9b).  Nodes 5, 8, and 9 act such as a cluster to forward data transmitted by nodes 6 and 7.  Nodes 6 and 7 select the node used to relay their data.  That is, nodes 6 and 7 send each data packet to exactly one node inside the cluster.  DMHR dynamically selects a node from the cluster based on link quality, and the energy reserves of the nodes inside the cluster.” – page 179, 1st col., 1st – 4th para.). 
As to claim 14, Soleimani et al. disclose a computer-implemented method for network-sensitive data collection in an industrial drilling environment (Abstract), further comprising modifying at least one of: a data storage device, a data storage density, or a data storage trajectory, used for storing the at least a portion of the detection values (pages 174-175, Theoretical Background section; pages 177-179, Performance of WSNs in a Rig Environment section; Figure 10). 
Referring to claim 15, Soleimani et al. disclose a monitoring apparatus for network-sensitive data collection in an industrial drilling environment (Abstract), the apparatus comprising:
a data storage component (e.g., Waspmote – Figure 2) configured to store at least one data collector route (e.g., via dynamic multi-hop routing (DMHR) protocol – Abstract; Figure 10) and at least one sensor specification (e.g., “Monitoring data are collected during both drilling and extraction. During the drilling phase, monitoring data are collected from the wellbore, as well as from the machinery on the rig, to continually assess their structural and mechanical state. For data collection purposes, sensor nodes (SNs) – either wired or wireless – are placed at different positions on the drilling equipment and within the wellbore and reservoir.” – pages 173-174, Introduction section; pages 175-177, Field Measurement section), wherein each sensor specification corresponds to at least one of a plurality of input channels (e.g., wireless channels – page 174, Theoretical Background: 1st para.; Figure 1), and wherein the at least one data collector route comprises a corresponding sensor collection routine (Table 2; page 176, 2nd col., lines 1-3);
a data collector component, communicatively coupled to the plurality of input channels, configured to provide a plurality of detection values from the plurality of input channels in response to the corresponding sensor collection routine (e.g., via dynamic multi-hop routing (DMHR) protocol – Abstract; Figure 10) and the at least one sensor specification (e.g., “Monitoring data are collected during both drilling and extraction. During the drilling phase, monitoring data are collected from the wellbore, as well as from the machinery on the rig, to continually assess their structural and mechanical state. For data collection purposes, sensor nodes (SNs) – either wired or wireless – are placed at different positions on the drilling equipment and within the wellbore and reservoir.  On average, a drilling rig moves from one place to another every month.  This movement poses challenges to the maintenance of wiring needed for wire sensor networks.  As a result, wireless data gathering from locations throughout the rig is a very attractive option.  In this approach, the SNs are then collected together and operate as a WSN.” – pages 173-174, Introduction section; pages 175-177, Field Measurement section; Table 2; Figures 3 & 4);
a network coding component configured to provide a plurality of network coding values (e.g., packet generated by each node - Table 1/e.g., data rate, packet/s for pressure sensor/depth sensor/electric torque sensor/hook load sensor/flow paddle sensor/proximity sensor,… at locations of Nodes – Table 2; pages 175-177, Field Measurement section); and
a sensor data storage implementation component configured to store at least a first portion of the plurality of detection values according to a first network coding value of the plurality of network coding values (e.g., Table 2 showing: Node 1, 2, …, 9 at different locations with different descriptions for each node and data rate (packets/s) for each node for pressure sensor/depth sensor/electric torque sensor/hook load sensor/flow paddle sensor/proximity sensor,… - pages 175-177, Field Measurement section); 
wherein the network coding component is further configured to:
determine a performance indicator related to the first network coding value (e.g., “Each rig has two universal junction boxes (UJBs).  These are the main hubs where the data transmitted by the various sensors on the rig is collected.  These data could be pressure, temperature, gas density etc.”- page 176, 1st col., last line to 2nd col., line 3; pages 177-179, Performance of WSNs in a Rig Environment section; Figures 9-11);
provide a second network coding value of the plurality of network coding values based on the performance indicator (e.g., “In our test case, sensors 1-4 send data directly to the UJB, which is also called the Sink (Fig. 9b).  Nodes 5, 8, and 9 act such as a cluster to forward data transmitted by nodes 6 and 7.  Nodes 6 and 7 select the node used to relay their data.  That is, nodes 6 and 7 send each data packet to exactly one node inside the cluster.  DMHR dynamically selects a node from the cluster based on link quality, and the energy reserves of the nodes inside the cluster.” – page 179, 1st col., 1st para.; Figure 11), 
wherein the sensor data storage implementation component is further configured to store at least a second portion of the plurality of detection values according to the second network coding value (e.g., “In our test case, sensors 1-4 send data directly to the UJB, which is also called the Sink (Fig. 9b).  Nodes 5, 8, and 9 act such as a cluster to forward data transmitted by nodes 6 and 7.  Nodes 6 and 7 select the node used to relay their data.  That is, nodes 6 and 7 send each data packet to exactly one node inside the cluster.  DMHR dynamically selects a node from the cluster based on link quality, and the energy reserves of the nodes inside the cluster.” – page 179, 1st col., 1st para.; pages 177-179, Performance of WSNs in a Rig Environment section; Figures 9-11). 
As to claim 16, Soleimani et al. disclose a monitoring apparatus for network-sensitive data collection in an industrial drilling environment (Abstract), wherein the plurality of network coding values each comprise at least one value selected from the values consisting of: a network type selection, a network selection (Figures 10-11), a network coding selection (Table 1), a network timing selection, a network feature selection, a network protocol selection, a packet size selection, and a packet ordering selection (Table 2; pages 175-177, Field Measurement section). 
Referring to claim 17, Soleimani et al. disclose a monitoring apparatus for network-sensitive data collection in an industrial drilling environment (Abstract), wherein the performance indicator comprises at least one performance indicator selected from a list consisting of: a network feedback value, a network condition value (Figures 5-8), a network topology value (Figures 9-11), an intermittently available network device value (Figure 10), and a network cost description value (e.g., “In our test case, sensors 1-4 send data directly to the UJB, which is also called the Sink (Fig. 9b).  Nodes 5, 8, and 9 act such as a cluster to forward data transmitted by nodes 6 and 7.  Nodes 6 and 7 select the node used to relay their data.  That is, nodes 6 and 7 send each data packet to exactly one node inside the cluster.  DMHR dynamically selects a node from the cluster based on link quality, and the energy reserves of the nodes inside the cluster.” – pages 177-179, Performance of WSNs in a Rig Environment section). 
As to claim 18, Soleimani et al. disclose a monitoring apparatus for network-sensitive data collection in an industrial drilling environment (Abstract), wherein the network coding component further comprises a self-organizing network coding system configured to self-organize network coding data in response to the performance indicator (Figure 9; pages 177-179, Performance of WSNs in a Rig Environment section). 
Referring to claim 19, Soleimani et al. disclose a monitoring apparatus for network-sensitive data collection in an industrial drilling environment (Abstract), wherein at least one of the plurality of detection values comprises a continuously monitored detection value (e.g., “Monitoring data are collected during both drilling and extraction. During the drilling phase, monitoring data are collected from the wellbore, as well as from the machinery on the rig, to continually assess their structural and mechanical state. For data collection purposes, sensor nodes (SNs) – either wired or wireless – are placed at different positions on the drilling equipment and within the wellbore and reservoir.” – pages 173-174, Introduction section; pages 175-177, Field Measurement section; Table 2), and the performance indicator comprises an ability to provide the continuously monitored detection value (pages 177-179, Performance of WSNs in a Rig Environment section; Figures 9-11). 
As to claim 20, Soleimani et al. disclose a monitoring apparatus for network-sensitive data collection in an industrial drilling environment (Abstract), further comprising a response circuit structured to provide feedback to a haptic device (e.g., laptop) in response to the continuously monitored detection value (page 177, 1st col., lines 1-11). 
Response to Arguments
3.	Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
	In regard claims 1-20 rejected under 35 U.S.C. 102(a)(1) over Soleimani et al., Applicant argues:
	
    PNG
    media_image1.png
    749
    752
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    891
    718
    media_image2.png
    Greyscale

	

    PNG
    media_image3.png
    504
    746
    media_image3.png
    Greyscale

	Examiner’s response:
First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).   

Second, Soleimani et al. disclose “Network Coding Values” such as,
(e.g., packet generated by each node - Table 1/e.g., data rate, packet/s for pressure sensor/depth sensor/electric torque sensor/hook load sensor/flow paddle sensor/proximity sensor,… at locations of Nodes 1, 2, 3,…., 9 – Table 2; pages 175-177, Field Measurement section);

(e.g., via dynamic multi-hop routing (DMHR) protocol – Abstract; Figure 10) and the at least one sensor specification (e.g., “Monitoring data are collected during both drilling and extraction. During the drilling phase, monitoring data are collected from the wellbore, as well as from the machinery on the rig, to continually assess their structural and mechanical state. For data collection purposes, sensor nodes (SNs) – either wired or wireless – are placed at different positions on the drilling equipment and within the wellbore and reservoir.  On average, a drilling rig moves from one place to another every month.  This movement poses challenges to the maintenance of wiring needed for wire sensor networks.  As a result, wireless data gathering from locations throughout the rig is a very attractive option.  In this approach, the SNs are then collected together and operate as a WSN.” – pages 173-174, Introduction section; pages 175-177, Field Measurement section; Table 2; Figures 3 & 4).
Regard claim 13,
Soleimani et al. disclose a computer-implemented method for network-sensitive data collection in an industrial drilling environment (Abstract), wherein adjusting the at least one data collector route comprises modifying at least one of: activating a sensor, deactivating a sensor, modifying a sensor's sensitivity, modifying a sensor's capabilities (page 177, Wireless Channel Model section), switching between sensors with different capabilities, and switching between sensors with different locations (e.g., “In our test case, sensors 1-4 send data directly to the UJB, which is also called the Sink (Fig. 9b).  Nodes 5, 8, and 9 act such as a cluster to forward data transmitted by nodes 6 and 7.  Nodes 6 and 7 select the node used to relay their data.  That is, nodes 6 and 7 send each data packet to exactly one node inside the cluster.  DMHR dynamically selects a node from the cluster based on link quality, and the energy reserves of the nodes inside the cluster.” – page 179, 1st col., 1st – 4th para.). 


    PNG
    media_image4.png
    595
    821
    media_image4.png
    Greyscale

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/TOAN M LE/Primary Examiner, Art Unit 2864